UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only(as permitted by Rule 14a-6(e)(2)) ☐ Definitive Proxy Statement ☒ Definitive Additional Materials ☐ Soliciting Material under Rule 14a-12 HMN FINANCIAL INC. (Name of registrant as specified in its charter) (Name of person(s) filing proxy statement, if other than the registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and thedate of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Explanatory Note This additional soliciting material is being filed to correct certain immaterial errors that were includedon page 17 under “Security Ownership of Management and Certain Beneficial Owners” of HMN Financial Inc.’s definitive proxy statement for its 2016 annual meeting of stockholders, which was filed with the Securities and Exchange Commission on March 21, 2016. The number of issued and outstanding shares has been corrected to read “4,486,299 shares of common stock issued and outstanding” and the percentage of outstanding shares owned by each shareholder identified in the table has been updated to correspond with the correct number of issued and outstanding shares. Security Ownership of Management and Certain Beneficial Owners The following table sets forth, as of March 3, 2016, the beneficial ownership of: (i)each stockholder known by management to beneficially own more than five percent of the outstanding common stock, (ii)each of the current executive officers listed in our summary compensation table, (iii)each director and director nominee, and (iv)all directors and executive officers as a group. Unless otherwise indicated, the listed beneficial owner has sole voting power and investment power with respect to the shares of common stock and maintains an address at 1016 Civic Center Drive N.W., Rochester, Minnesota 55901. At March3,2016, there were 4,486,299 shares of common stock issued and outstanding. Name and Address (if required) of Beneficial Owner Amount and Nature of Beneficial Ownership Percentage of Outstanding Shares HMN Financial, Inc. Employee Stock Ownership Plan % Tontine Financial Partners, L.P. (2 ) 55 Railroad Avenue Greenwich, CT 06830 Dimensional Fund Advisors LP (3) Palisades West, Building One 6300 Bee Cave Road Austin, TX 78746 Maltese Capital Management LLC 150 East 52nd Street, 30th Floor New York, NY 10022 Arbiter Partners QP LP 11 East 44th Street, Suite 700 New York, NY 10017 EJF Capital LLC
